 



Exhibit 10.8
CONTINUING AND UNCONDITIONAL GUARANTY
     1. The Guaranty. FOR VALUE RECEIVED, and to induce Bank of America, N.A.
(together with any successors and assigns under the Loan Agreement (as
hereinafter defined), the “Bank”) to make the loans or advances contemplated by
the Loan Agreement, each of the undersigned (collectively, the “Guarantors”)
hereby, jointly and severally, irrevocably and unconditionally guarantees, as
primary obligor and not merely as surety, to Bank of America, N.A., as
collateral agent for the Bank under the Collateral Agreement (as hereinafter
defined) (together with any successor collateral agent, the “Collateral Agent”
and, together with the Bank, the “Guarantied Parties”), for the benefit of the
Guarantied Parties, the full and prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and the faithful, prompt and complete
compliance, by MSLO Emeril Acquisition Sub LLC, a Delaware limited liability
company (the “Borrower”), of and with any and all Guarantied Obligations (as
hereinafter defined). This Guaranty is intended to provide a continuing guaranty
of the payment and performance of the Guarantied Obligations, without limitation
as to amounts guarantied hereunder.
     The undertakings and obligations of each Guarantor hereunder are
independent of the obligations of the Borrower and a separate action or actions
for payment, damages or performance may be brought or prosecuted against such
Guarantor, regardless of whether (a) an action is brought against the Borrower
or any other guarantor of the Guarantied Obligations or to realize upon any
security for the Guarantied Obligations, (b) the Borrower is joined in any such
action or actions or (c) notice is given or demand is made upon the Borrower.
     The Bank shall not be required to proceed first against the Borrower, or
any other Person, whether primarily or secondarily liable, or against any
collateral held by it, before proceeding against any Guarantor for payment.
     2. Definitions. As used in this Guaranty, the following terms shall have
the following meanings and shall be subject to the rules of construction set
forth in Section 1 of the Loan Agreement.
     (a) “AAA” has the meaning set forth in Section 24(c).
     (b) “Act” has the meaning set forth in Section 24(b).
     (c) “Borrower” has the meaning set forth in Section 1.
     (d) “Claim” has the meaning set forth in Section 24(a).
     (e) “Class Action Waiver” has the meaning set forth in Section 24(h).
     (f) “Collateral Agent” has the meaning set forth in Section 1.



--------------------------------------------------------------------------------



 



2

     (g) “Collateral Agreement” means (i) on or prior to the Collateral
Replacement Date, the Pledge Agreement dated as of April 4, 2008 by and between
the Borrower and Bank of America, N.A., as collateral agent, as such agreement
may be amended, amended and restated, supplemented or otherwise modified from
time to time, or (ii) after the Collateral Replacement Date, the Security
Agreement dated as of the Collateral Replacement Date by and among the Borrower,
Martha Stewart Living Omnimedia, Inc. and Bank of America, N.A., as collateral
agent, as such agreement may be amended, amended and restated, supplemented or
otherwise modified from time to time.
     (h) “Guarantied Obligations” means, collectively, all liabilities,
indebtedness, and obligations of the Borrower (and any successor to the
Borrower) arising under the Loan Documents, whether direct or indirect, absolute
or contingent, secured or unsecured, due or not due, contractual or tortious,
liquidated or unliquidated, arising by operation of law or otherwise, now or
hereafter existing, whether created directly, indirectly or acquired by
assignment or otherwise, whether or not from time to time reduced, extinguished
in part or hereafter increased or incurred, whether or not recovery may be or
hereafter may become barred by any statute of limitations, whether or not
enforceable against the Borrower, and whether due or to become due, including,
but not limited to, all extensions or renewals thereof, and all sums payable
under or by virtue thereof, including, without limitation, all amounts of
principal and interest (including interest accruing after the maturity of any
Guarantied Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency or other similar proceeding,
relating to the Borrower, whether or not a claim for post-petition interest is
allowed in such proceeding), fees, expenses and indemnities provided thereunder,
all Swap Obligations, and all costs and expenses of collection with respect to
this Guaranty.
     (i) “Guarantied Parties” has the meaning set forth in Section 1.
     (j) “Guarantors” has the meaning set forth in Section 1 and shall include
any Person who assumes the obligations under this Guaranty.
     (k) “Loan Agreement” means the Loan Agreement dated as of April 4, 2008 by
and among the Borrower, Martha Stewart Living Omnimedia, Inc. and Bank of
America, N.A., as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time.
     (l) “Obligations” shall have the meaning set forth in the Loan Agreement.
     (m) “Swap Obligations” means all obligations of the Borrower arising under
any interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, securities puts, calls, collars, options or forwards or any combination
of, or option with respect to, these or similar transactions now or hereafter
entered into between the Borrower and any Guarantied Party.
     (n) All capitalized terms used herein without definition shall have the
meaning set forth in the Loan Agreement.



--------------------------------------------------------------------------------



 



3

     3. Rights of Guarantied Parties. Each Guarantor authorizes the Guarantied
Parties, without notice or demand and without affecting its liability hereunder,
from time to time to:
     (a) renew, compromise, extend, accelerate, or otherwise change the time for
payment, or otherwise change the terms, of the Guarantied Obligations or any
part thereof, including increase or decrease of the amount thereof or the rate
of interest thereon, or otherwise change the terms of any Loan Documents or
other documents evidencing the Guarantied Obligations; provided that any Loan
Document may only be amended in accordance with its terms;
     (b) receive and hold security for the payment of this Guaranty or any
Guarantied Obligations and exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any such security;
     (c) apply such security and direct the order or manner of sale thereof as
the Guarantied Parties in their discretion may determine in accordance with the
Loan Documents and applicable law;
     (d) release or substitute any Guarantor or any one or more of any endorsers
or other guarantors of any of the Guarantied Obligations; and
     (e) permit the Guarantied Obligations to exceed such Guarantor’s liability
under this Guaranty, and each Guarantor agrees that any amounts received by any
Guarantied Party from any source other than such Guarantor shall be deemed to be
applied first to any portion of the Guarantied Obligations not guarantied by
such Guarantor.
     4. Guaranty to be Absolute. Each Guarantor agrees that until the Guarantied
Obligations have been paid in full and any commitments of the Guarantied Parties
or facilities provided by the Guarantied Parties with respect to the Guarantied
Obligations have been terminated, such Guarantor shall not be released by or
because of the taking, or failure to take, any action that might in any manner
or to any extent vary the risks of such Guarantor under this Guaranty or that,
but for this paragraph, might discharge or otherwise reduce, limit, or modify
such Guarantor’s obligations under this Guaranty. Each Guarantor waives and
surrenders any defense to any liability under this Guaranty based upon any such
action, including but not limited to any action of any Guarantied Party
described in the immediately preceding paragraph of this Guaranty. It is the
express intent of each Guarantor that such Guarantor’s obligations under this
Guaranty are and shall be absolute and unconditional.
     5. Guarantors’ Waivers of Certain Rights and Certain Defenses. Each
Guarantor waives:
     (a) any right to require any Guarantied Party to proceed against the
Borrower, proceed against or exhaust any security for the Guarantied
Obligations, or pursue any other remedy in such Guarantied Party’s power
whatsoever;
     (b) any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of the
Borrower;



--------------------------------------------------------------------------------



 



4

     (c) any defense based on any claim that such Guarantor’s obligations exceed
or are more burdensome than those of the Borrower; and
     (d) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder.
No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.
     6. Waiver of Subrogation and Contribution. Until the Guarantied Obligations
have been paid in full and any commitments of the Guarantied Parties or
facilities provided by the Guarantied Parties with respect to the Guarantied
Obligations have been terminated, even though the Guarantied Obligations may be
in excess of such Guarantor’s liability hereunder, each Guarantor waives to the
extent permitted by applicable law any right of subrogation, reimbursement,
indemnification, and contribution (contractual, statutory, or otherwise)
including, without limitation, any claim or right of subrogation under the
Bankruptcy Code (Title 11, United States Code) or any successor statute, arising
from the existence or performance of this Guaranty, and each Guarantor waives to
the extent permitted by applicable law any right to enforce any remedy that any
Guarantied Party now has or may hereafter have against the Borrower, and waives
any benefit of, and any right to participate in, any security now or hereafter
held by any of the Guarantied Parties.
     7. Waiver of Notices. Each Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, notices of intent to accelerate, notices of acceleration, notices of
any suit or any other action against the Borrower or any other Person, any other
notices to any party liable on any Loan Document or other document evidencing
any Guarantied Obligation (including such Guarantor), notices of acceptance of
this Guaranty, notices of the existence, creation, or incurring of new or
additional Guarantied Obligations to which this Guaranty applies, and notices of
any fact that might increase such Guarantor’s risk.
     8. Subordination. Any obligations of the Borrower to any Guarantor, now or
hereafter existing, including but not limited to any obligations to such
Guarantor as subrogee of the Guarantied Parties or resulting from such
Guarantor’s performance under this Guaranty, are hereby subordinated to the
Guarantied Obligations. In addition to such Guarantor’s waiver of any right of
subrogation as set forth in this Guaranty with respect to any obligations of the
Borrower to such Guarantor as subrogee of the Guarantied Parties, each Guarantor
agrees that, if the Collateral Agent or any other Guarantied Party so requests,
such Guarantor shall not demand, take, or receive from the Borrower, by setoff
or in any other manner, payment of any other obligations of the Borrower to such
Guarantor until the Guarantied Obligations has been paid in full and any
commitments of the Guarantied Parties or facilities provided by the Guarantied
Parties with respect to the Guarantied Obligations have been terminated. If any
payments are received by any Guarantor in violation of such waiver or agreement,
such payments shall be received by such Guarantor in trust for the Guarantied
Parties and shall be paid over to the Collateral Agent, for the benefit of the
Guarantied Parties on account of the Guarantied Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty. Any security interest, lien, or other



--------------------------------------------------------------------------------



 



5

encumbrance that any Guarantor may now or hereafter have on any property of the
Borrower is hereby subordinated to any security interest, lien, or other
encumbrance that the Guarantied Parties may have on any such property.
Notwithstanding the foregoing, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower may make, and any Guarantor is
entitled to accept and receive, payments on any indebtedness owing by the
Borrower or to any such Guarantor provided that such indebtedness and payment is
permitted under the Loan Agreement.
     9. Partial Invalidity and/or Enforceability of Guaranty. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein and the
invalidity or unenforceability of any provision of any Loan Document or other
agreement evidencing the Guarantied Obligations as it may apply to any Person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other Persons or circumstances.
     10. Limitation of Guaranty. The liability of each Guarantor that is a
Subsidiary of the Borrower shall not exceed at any one time the largest amount
during the period commencing with such Guarantor’s execution of this Guaranty
and thereafter that would not render such Guarantor’s obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code (Title 11, United
States Code) or any comparable provisions of any applicable state law.
     11. Reinstatement of Guaranty. In the event that any Guarantied Party is
required to relinquish or return any payments, any collateral securing the
Guarantied Obligations or the proceeds thereof, in whole or in part, which had
been previously applied to or retained for application against the Guarantied
Obligations, by reason of a proceeding arising under any applicable bankruptcy
or insolvency law, or for any other reason, this Guaranty shall automatically
continue to be effective or be reinstated notwithstanding any previous
cancellation or release effected by the Guarantied Parties.
     12. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guarantied Obligations is stayed upon the insolvency,
bankruptcy, or reorganization of the Borrower or otherwise, all such Guarantied
Obligations guarantied by any Guarantor shall nonetheless be payable by such
Guarantor immediately if requested by the Collateral Agent.
     13. Representations, Warranties and Covenants in Loan Agreement. Each
Guarantor (other than the Parent Guarantor) hereby represents and warrants to
the Guarantied Parties that the representations and warranties set forth in
Section 6 of the Loan Agreement as they relate to such Guarantor and the Loan
Documents to which such Guarantor is a party, each of which is incorporated
herein by reference, are true and correct on and as of the date hereof, and the
Guarantied Parties are entitled to rely on each of them as if they were fully
set forth herein; provided, that each reference in each such representation and
warranty to the Borrower’s or Parent Guarantor’s knowledge shall, for the
purposes of this Section 13, be deemed to be a reference to such Guarantor’s
knowledge. Each Guarantor agrees to comply with the covenants set forth in the
Loan Agreement to the extent they govern such Guarantor.



--------------------------------------------------------------------------------



 



6

     14. No Setoff or Deductions: Taxes.
     (a) Each Guarantor represents and warrants that it is organized in the
United States of America. All payments by such Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes. If any Guarantor must make a payment under this Guaranty, such Guarantor
represents and warrants that it will make the payment from one of its U.S.
offices to the Guarantied Parties so that no withholding tax is imposed on the
payment. Notwithstanding the foregoing, if any Guarantor makes a payment under
this Guaranty to which withholding tax applies or if any taxes (other than taxes
on net income and franchise taxes in lieu of net income taxes (i) imposed by the
country or any subdivision of the country in which a Guarantied Party’s
principal office or actual lending office is located and (ii) measured by the
United States taxable income a Guarantied Party would have received if all
payments under or in respect of this Guaranty were exempt from taxes levied by
such Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this paragraph, such Guarantor shall pay all such taxes to the relevant
authority in accordance with applicable law such that such Guarantied Party
receives the sum it would have received had no such deduction or withholding
been made (or, if any Guarantor cannot legally comply with the foregoing, such
Guarantor shall pay to such Guarantied Party such additional amounts as will
result in such Guarantied Party receiving the sum it would have received had no
such deduction or withholding been made). Further, such Guarantor shall also pay
to each Guarantied Party, on demand, all additional amounts as necessary to
preserve the after-tax yield such Guarantied Party would have received if such
taxes had not been imposed.
     (b) Each Guarantor shall promptly provide the Collateral Agent with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.
     15. Information Relating to Borrower. Each Guarantor acknowledges and
agrees that it has made such independent examination, review, and investigation
of the Guarantied Obligations and the Loan Documents and other documents
governing the Guarantied Obligations as such Guarantor deems necessary and
appropriate, including, without limitation, any covenants pertaining to such
Guarantor contained therein, and shall have sole responsibility to obtain from
the Borrower any information required by such Guarantor about any modifications
thereto. Each Guarantor further acknowledges and agrees that it shall have the
sole responsibility for, and has adequate means of, obtaining from the Borrower
such information concerning the Borrower’s financial condition or business
operations as such Guarantor may require, and that no Guarantied Party has any
duty, and such Guarantor is not relying on any Guarantied Party, at any time to
disclose to such Guarantor any information relating to the business operations
or financial condition of the Borrower.
     16. Borrower’s Authorization. It is not necessary for any Guarantied Party
to inquire into the powers of the Borrower or of the officers, members or agents
acting or purporting to act on its behalf, and any Guarantied Obligations made
or created in reliance upon the professed exercise of such powers shall be
guarantied hereunder, subject to any limitations on any Guarantor’s liability
set forth herein.



--------------------------------------------------------------------------------



 



7

     17. Remedies. Upon the failure of any Guarantor to fulfill its duty to pay
and perform the Guaranteed Obligations as required hereunder, the Collateral
Agent, on behalf of the Guarantied Parties, shall have available all of the
remedies of a creditor of such Guarantor under all applicable law and without
limiting the generality of the foregoing, the Collateral Agent may, at its
option and without notice or demand: (a) declare any Guarantied Obligations to
be immediately due and payable, at which point such Guarantied Obligations shall
become immediately due and payable; and (b) set-off against any or all
liabilities of such Guarantor all money owed by any Guarantied Party or any of
its agents or affiliates in any capacity to such Guarantor whether or not due,
and if exercised by such Guarantied Party, the Guarantied Party shall be deemed
to have exercised such right of set-off and to have made a charge against any
such money immediately upon the occurrence of such default although made or
entered on the books subsequent thereto.
     18. Notices. Unless otherwise provided in this Guaranty or in another
agreement between the Collateral Agent and the Guarantors, all notices required
under this Guaranty shall be personally delivered or sent by first class mail,
postage prepaid, or by overnight courier, to the addresses set forth on the
signature page to this Guaranty, or sent by facsimile to the fax numbers listed
on the signature, or to such other addresses as the Collateral Agent or any
Guarantor may specify from time to time in writing. Notices and other
communications shall be effective (i) if mailed, upon the earlier of receipt or
five (5) days after deposit in the U.S. mail, first class, postage prepaid,
(ii) if telecopied, when transmitted, or (iii) if hand-delivered, by courier or
otherwise (including telegram, lettergram or mailgram), when delivered.
     19. Successors and Assigns. This Guaranty (a) binds each Guarantor and such
Guarantor’s successors, and assigns, provided that no Guarantor may assign its
rights or obligations under this Guaranty without the prior written consent of
the Collateral Agent (except that any Guarantor may merge into or consolidate
with another Guarantor or the Borrower to the extent permitted by the Loan
Agreement) and (b) inures to the benefit of the Guarantied Parties and their
indorsees, successors, and assigns. Notwithstanding anything to the contrary in
this Section 19, any assignment of a Guarantor’s rights and obligations under
this Guaranty through a merger or consolidation of such Guarantor into or with
(as applicable) another Guarantor or the Borrower that is permitted under the
Loan Agreement shall not require the Collateral Agent’s prior written consent.
The Guarantied Parties may, without notice to any Guarantor and without
affecting any Guarantor’s obligations hereunder, sell, assign, grant
participations in, or otherwise transfer to any other Person the Guarantied
Obligations and this Guaranty, in whole or in part. Each Guarantor agrees that
the Guarantied Parties may disclose to any assignee or purchaser, or any
prospective assignee or purchaser, of all or part of the Guarantied Obligations
any and all information in the Guarantied Parties’ possession concerning such
Guarantor, this Guaranty, and any security for this Guaranty, provided that such
party first agrees in writing to abide by the confidentiality provisions of
Section 13.15 of the Loan Agreement or confidentiality restrictions that are
substantially similar.
     20. Amendments, Waivers, and Severability. No provision of this Guaranty
may be amended or waived except in a written agreement executed by the
Collateral Agent and each Guarantor. No failure by any Guarantied Party to
exercise, and no delay in exercising, any of its rights, remedies, or powers
shall operate as a waiver thereof, and no single or partial



--------------------------------------------------------------------------------



 



8

exercise of any such right, remedy, or power shall preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision of this Guaranty.
     21. Costs and Expenses. Each Guarantor agrees, jointly and severally, to
pay on demand all costs of collection and reasonable attorney’s fees, including
allocated costs of in-house counsel to the extent permitted by applicable law,
and all other costs and expenses that may be incurred by the Collateral Agent
and each of the other Guarantied Parties in connection with (a) the enforcement
of this Guaranty or (b) the preservation, protection, or enforcement of any
rights of the Guarantied Parties in any case commenced by or against any
Guarantor or the Borrower under the Bankruptcy Code (Title 11, United States
Code) or any other bankruptcy, insolvency or similar law.
     22. Governing Law and Jurisdiction. This Guaranty shall be governed by and
construed and enforced in accordance with the law of the State of New York. To
the extent that the Bank has greater rights or remedies under federal law,
whether as a national bank or otherwise, this paragraph shall not be deemed to
deprive any Guarantied Party of such rights and remedies as may be available
under federal law. Jurisdiction and venue for any action or proceeding to
enforce this Guaranty shall be the forum appropriate for such action or
proceeding against the Borrower, to which jurisdiction each Guarantor and
Guarantied Party irrevocably submits and to which venue such Guarantor and
Guarantied Party waives to the fullest extent permitted by law any defense
asserting an inconvenient forum in connection therewith. It is provided,
however, that if any Guarantor owns property in another state, notwithstanding
that the forum for enforcement action is elsewhere, the Bank may commence a
collection proceeding in any state in which such Guarantor owns property for the
purpose of enforcing provisional remedies against such property. Service of
process in connection with such action or proceeding shall be binding if sent by
registered or certified mail to a party to this Guaranty at such party’s address
listed on the signature page to this Guaranty or to such other addresses as the
Collateral Agent or any Guarantor may specify from time to time in writing in
accordance with Section 18.
     23. Waiver of Consequential Damages. Each Guarantor hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover any special, punitive, indirect or consequential
damages relating to this Guaranty or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date).
     24. Dispute Resolution. This paragraph, including the subparagraphs below,
is referred to as the “Dispute Resolution Provision.” This Dispute Resolution
Provision is a material inducement for the parties entering into this agreement.
     (a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Guaranty (including any renewals, extensions or
modifications); or (ii) any document related to this Guaranty (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only,



--------------------------------------------------------------------------------



 



9

the term “parties” shall include any parent corporation, subsidiary or affiliate
of the Bank involved in the servicing, management or administration of any
obligation described or evidenced by this Guaranty.
     (b) At the request of any party to this Guaranty, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Guaranty
provides that it is governed by the law of the State of New York.
     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.
     (d) The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
Guaranty. All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators. All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days. The arbitrator(s) shall provide
a concise written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at paragraph (h) of this Dispute Resolution
Provision. The arbitrator(s) shall have the power to award legal fees pursuant
to the terms of this Guaranty.
     (f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.



--------------------------------------------------------------------------------



 



10

     (h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Guaranty acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
     (i) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit the agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This waiver of jury trial shall remain in effect even if the
Class Action Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM
IS DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS DISPUTE RESOLUTION PROVISION IS THAT THEY ARE
GIVING UP THE RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.
     THIS WRITTEN GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[This space left intentionally blank.]



--------------------------------------------------------------------------------



 



 

     25. Counterparts. This Guaranty may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement. Signatures may be
delivered via telecopy of in PDF format via electronic mail and signatures
delivered by such means shall be deemed originals for all purposes.
     Executed this 4th day of April, 2008.

            MARTHA STEWART LIVING OMNIMEDIA, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   CFO        MSO IP HOLDINGS, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer        MARTHA STEWART, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   Treasurer and Secretary        BODY AND SOUL OMNIMEDIA, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer   

[Signature page to Guaranty]

 



--------------------------------------------------------------------------------



 



 

            MSLO PRODUCTIONS, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer        MSLO PRODUCTIONS — HOME, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer        MSLO PRODUCTIONS — EDF, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer        FLOUR PRODUCTIONS, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   EVP, Treasurer     

     
Address for notices to each
  Address for notices to each Guarantor:
Guarantied Party:
   
 
  Martha Stewart Living Omnimedia, Inc.
767 Fifth Avenue, Floor 12A
  11 West 42nd Street
New York, NY 10153
  New York, NY 10036
Attention: Jane R. Heller
  Attention: Chief Financial Officer
Telecopy: 212-407-5402
  Telecopy: 212-827-8551

[Signature page to Guaranty]

 